Citation Nr: 1520658	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  05-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD.)

2.  Entitlement to an initial rating greater than 10 percent for peptic ulcer disease (PUD).


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted, in pertinent part, the Veteran's claim of service connection for PUD, assigning a 10 percent rating effective March 30, 2001, and denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

In March 2007, the Board remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In November 2010, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  The Board also remanded the Veteran's higher initial rating claim for PUD effective from September 11, 2008, to the RO for additional development.  The Veteran, through his attorney at the time and VA's Office of General Counsel, timely filed a Joint Motion for Remand (Joint Motion) of the Board's November 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's November 2010 decision.

In April 2012, the Board again remanded these claims for further evidentiary development consistent with the terms of the 2011 Joint Motion.

In January 2013, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  Again, the Veteran, through his attorney at the time and VA's Office of General Counsel, filed a Joint Motion of the Board's January 2013 decision with the Court.  In February 2014, the Court granted the Joint Motion and vacated and remanded the Board's January 2013 decision.

In September 2014, the case was again before the Board.  As noted by the Board at that time, while the Veteran had already testified at a Board hearing the undersigned Veterans Law Judge in September 2005, in a July 2013 appellant's brief, the Veteran's attorney at that time argued that good cause has been shown to schedule the Veteran for another Board hearing.  He explained that the Veteran's representative at that time, an attorney, did not enter in the matter until November 2010; a substantial period of time has passed since the original September 2005 hearing; and two VA examinations for the psychiatric disorder claim as well as one VA examination for PUD claim have been conducted since the September 2005 hearing.  The Veteran's attorney also argued that the requirements of substantiating a claim for PTSD have changed since the original hearing.  As such, the Board remanded these claims for the purpose of scheduling a Board hearing.  

Notably, in a September 2013 rating decision, the Veteran was found to be incompetent.  In October 2013, the Veteran's wife, J.S., was appointed his fiduciary but, subsequently, in November 2014, the Veteran's daughter, P.H., was appointed his fiduciary.  

A Travel Board hearing was scheduled for March 2015 and the Veteran's fiduciary, P.H., was provided notice of this hearing in January 2015.  However, both the Veteran and P.H. failed to report to the scheduled hearing and failed to explain their absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As regards representation, the Board notes that the Veteran was previously represented by Jeffrey J. Benten, Attorney.  However, in January 2015, Veteran's fiduciary, P.H., requested to have this representation changed in favor of Jack L. Cox, Agent.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2012, which were considered in the September 2012 supplemental statement of the case, a September 2013 rating decision wherein the Veteran was found to be incompetent, and October 2013 and November 2014 certificates of legal capacity appointing the Veteran's wife, J.S., as the Veteran's fiduciary in October 2014 and appointing the Veteran's daughter, P.H., as the Veteran's fiduciary in November 2014.  A review of the documents in VBMS reveals a January 2015 21-22a appointment Jack L. Cox as agent in this case as well as a January 2015 confirmation of notice of a Travel Board hearing scheduled for March 2015.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the February 2014 Joint Motion indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the January 2013 decision. 

Specifically, with regard to the psychiatric claim, in its January 2013 decision, the Board heavily relied on an August 2012 VA psychiatric examination report in denying the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  Specifically, the Board found relied on the August 2012 VA psychiatric examination report to conclude that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the Board also cited to medical evidence suggesting that, at some time during the approximately 12 year appellate period, the Veteran may have had PTSD.  Significantly, the Joint Motion noted that while the August 2012 VA examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis at the time of the August 2012 VA examination, "the examiner's opinion did not clearly reflect a conclusion that the [Veteran] had not had PTSD at any time during said period, or a rationale explicitly addressing or discounting said evidence."  Notably, the Board acknowledged a May 2003 VA psychiatric examination report, in which the examiner remarked that the Veteran "may at one time have shown the complete syndrome of PTSD," as well as VA treatment notes from February 2002 and April 2002 indicating that the Veteran had "[PTSD] issues" and exhibited "probable PTSD," respectively.  Moreover, VA treatment notes drafted through 2002, including a September 2002 notation that the Veteran had a history of PTSD and was on medication, noted that the Veteran had experienced PTSD symptoms and likely had said condition; significantly, neither the August 2012 VA psychiatric examiner, nor the Board in its January 2013 decision, referenced these treatment notes or the history of PTSD and/or PTSD symptoms they appear to memorialize.  

Accordingly, the Joint Motion found that the Board must address whether, in order to render an adequate medical opinion and rationale, the August 2012 VA examiner needed to address said treatment, particularly the May 2003 VA examination report and September 2002 VA note, in opining whether at any time during the period on appeal, the Veteran met the criteria for a diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) wherein the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Based on such Joint Motion, the Board finds that a remand is necessary in order to obtain an adequate medical opinion pertaining to whether the Veteran has met the criteria for a diagnosis of PTSD at any time during the appeal period.

With regard to the PUD claim, in its January 2013 decision, the Board heavily relied on an August 2012 VA stomach examination report in finding that the Veteran's PUD was "not manifested by moderate symptoms with recurring episodes of severe symptoms 2-3 times a year averaging 10 days in duration or with continuous moderate manifestations," or in other words, that the Veteran did not meet the criteria for a higher rating for his PUD.  Specifically, the Board noted the August 2012 VA stomach examiner's rationale that although the Veteran described "episodes at least once a week of nausea with or without vomiting, they [were] brief and not refractory to his usual daily therapy or requiring addit[ion]al medications," determining that his "'worse days' of abdominal symptoms never last[ed] more than 1 day, and... judg[ing] his peptic-ulcer-related symptoms to be daily, but overall [of] mild severity on chronic medication."  However, the August 2012 VA stomach examiner did not address evidence of record, and identified by the Board, reflecting the Veteran's attestations of potentially more severe symptomatology than that referenced in his opinion and rationale; for example, the Veteran's allegation at the September 2005 Board hearing, that he experienced vomiting episodes once a month that lasted up to four days in duration with three-to-four attacks of longer episodes per year.  

Accordingly, the Joint Motion found that the Board must consider whether a medical professional, such as the August 2012 VA stomach examiner, was required to address whether such referenced symptoms constitute "moderate ulcer disease" or "severe symptoms," or whether these symptoms spring from another of the Veteran's diagnosed gastrointestinal disorders referenced by the physician and, if so, whether the fact that the August 2012 VA stomach examiner did not cite to said statements of evidence rendered the examination report insufficient.  Based on such Joint Motion, the Board finds that a remand is necessary in order to obtain an adequate medical opinion pertaining to the discussion above.  

Additionally, a review of the record shows that the Veteran has been receiving VA treatment since October 1997.  However, the most recent VA medical records in the record, aside from the August 2012 VA examination reports, are dated in July 2012.  Given the need to remand for medical opinions and the Joint Motion's concern regarding a possible diagnosis of PTSD during the appeal period, any outstanding VA medical records dated after July 2012 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorder and/or PUD.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorder and/or PUD.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from July 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Return the claims file to the VA examiner who conducted the Veteran's August 2012 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the August 2012 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should identify all acquired psychiatric diagnoses present since March 2001.  In this regard, he should reconcile the finding of no PTSD diagnosis at the August 2012 VA examination with the May 2003 VA psychiatric examination report, in which the examiner remarked that the Veteran "may at one time have shown the complete syndrome of PTSD"; VA treatment notes from February 2002 and April 2002 indicating that the Veteran had "[PTSD] issues" and exhibited "probable PTSD," respectively; and a September 2002 VA record notation that the Veteran had a history of PTSD and was on medication, noted that the Veteran had experienced PTSD symptoms and likely had said condition.  

For any acquired psychiatric disorder diagnosed since March 2001, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of psychiatric problems during service and the continuity of symptomatology since service.

A complete rationale should be provided for all opinions offered.  

3.  Return the claims file to the VA examiner who conducted the Veteran's August 2012 VA stomach examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the August 2012 VA stomach examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should review the September 2005 Board hearing transcript wherein the Veteran testified that he had experienced vomiting episodes once a month that lasted up to four days in duration with three-to-four attacks of longer episodes per year.  The examiner should then address whether such referenced symptoms constitute "moderate ulcer disease" or "severe symptoms," or whether these symptoms spring from another of the Veteran's diagnosed gastrointestinal disorders.

A complete rationale should be provided for all opinions offered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




